ORDER
Pursuant to Rule 31, RLDE, of Rule 413, SCACR, Disciplinary Counsel seeks an order appointing an attorney to assume responsibility for Mr. Prevatte’s client files, trust account(s), escrow account(s), operating accounts(s), and any other law office accounts Mr. Prevatte may have maintained.
IT IS ORDERED that Richard E. Lester, Esquire, is hereby appointed to assume responsibility for Mr. Prevatte’s client files, trust account(s), escrow account(s), operating accounts(s), and any other law office accounts Mr. Prevatte may have maintained. Mr. Lester shall take action as required by Rule 31, RLDE, to protect the interests of Mr. Prevatte’s clients and may make disbursements from Mr. Prevatte’s trust, escrow, and/or operating account(s) as are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts) of Gilbert Dean Prevatte, Esquire, shall serve as notice to the bank or other financial institution that Richard E. Lester, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Richard E. Lester, Esquire, has been duly appointed by this Court and has the authority to receive Mr. Prevatte’s mail and the authority to direct that Mr. Prevatte’s mail be delivered to Mr. Lester’s office.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT